Citation Nr: 0323455	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1986 
to July 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In September 2001, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


REMAND

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

The veteran seeks an evaluation in excess of 30 percent for 
his service-connected PTSD.  The record indicates that he was 
last examined for disability evaluation in June 1998.  In his 
August 2003 written argument, the veteran's representative 
stated that the most recent disability evaluation for the 
veteran is dated in 1998 and that the veteran has noted that 
his condition is worsening.  The representative has requested 
that the veteran be provided with a new psychiatric 
examination that meets the requirements of DSM-IV.  It was 
noted that the 1998 examination did not contain a GAF.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

The record shows that in his February 1999 substantive 
appeal, the veteran requested a hearing at the RO before the 
Board.  In March 1999, the veteran requested a hearing with a 
hearing officer at the RO.  In April 1999, the veteran 
testified before a hearing officer at the RO.  The veteran 
was scheduled to appear before a traveling Member of the 
Board (now, Veterans Law Judge) on July 30, 2001, and he did 
not appear.  In a statement dated and received by the RO on 
July 27, 2001, the veteran requested that the hearing be 
rescheduled due to a prior commitment.  In September 2001, a 
Member of the Board granted the veteran's request for a new 
hearing date.  In September 2001, the Board remanded the 
claim to the RO so that a hearing could be scheduled.  In 
April 2003, the veteran was informed that he was to appear at 
a hearing before a Member of the Board on May 12, 2003.  The 
veteran did not appear.  In a statement dated on May 13, 
2003, the veteran indicated that he wished a video-conference 
hearing and that he waived his right to a personal hearing 
before a Member of the Board.  The RO did not respond to the 
veteran's request.  In an August 2003 statement, the 
veteran's representative noted that the RO did not respond to 
the veteran's request and the representative asked that the 
veteran's request for a hearing be granted.  


In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  In addition, since the 
veteran is disagreeing with the 30 percent evaluation 
assigned in conjunction with his grant of service connection 
for PTSD, the RO should also consider the application of a 
"staged rating" to the veteran's original claim in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In that 
case, the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased 
rating of a service connected disability. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD.  If appropriate, all indicated 
tests to include psychological testing 
should be conducted in association 
therewith.  The examiner should also be 
requested to assign a score on the Global 
Assessment of Functioning (GAF) scale, 
and to describe what the score means for 
the veteran in terms of his 
psychological, social, and occupational 
functioning.  In addition, the 
symptomatology directly attributable to 
the veteran's service-connected disorder 
should be fully discussed.  The 
psychiatric examiner should comment on 
the interference with gainful employment 
attributable solely to the service-
connected disorder.  A complete rationale 
for all opinions expressed must be 
provided.

The RO is advised that the veteran must 
be given complete written notice advising 
him of the consequences of his failure to 
report for any examination, as well as a 
discussion of 38 C.F.R. § 3.655(b).  If 
he fails to report for any examination, 
this fact must be noted in the claims 
folder and a copy of the written notice 
of examination or refusal to report 
notice, whichever is applicable, must be 
associated with the claims folder.

3.  The RO should schedule the veteran 
for a videoconference hearing before a 
Veteran's Law Judge.  The veteran should 
be informed of the consequences of his 
failure to appear and a copy of this 
notice must be placed in the claims file.  

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal, 
taking into consideration the holding in 
Fenderson, supra regarding staged 
ratings.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




